Citation Nr: 0812324	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  99-04 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Entitlement to service connection for bronchial asthma. 

3.  Entitlement to an increased rating greater than 40 
percent for lumbar arthritis with disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to May 
1989. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied service connection for cervical disc 
disease and for bronchial asthma, and that denied an 
increased rating greater than 40 percent for lumbar arthritis 
with disc disease. 

In May 2004, the Board remanded the claims for procedural and 
evidentiary development, and they are now before the Board 
for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The veteran was provided with additional notice in 
correspondence in June 2004.  In the same correspondence, the 
veteran was requested to authorize release of medical records 
from two physicians whom he had previously identified as 
providing treatment related to the disabilities on appeal.  
No response was received.  Additional medical evidence was 
developed, and the Appeals Management Center issued a 
statement of the case and supplemental statement of the case 
in July 2007.  

In December 2007, the veteran's representative submitted 
additional evidence and waived consideration of the evidence 
by the Agency of Original Jurisdiction.  The representative 
enclosed a partial copy of a VA Form 9 signed by the veteran 
indicating that he desired a hearing before the Board by 
videoconference from the Regional Office in Anchorage, 
Alaska.  The veteran also included a statement that appears 
to be continued on additional missing pages.   



Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran or his 
representative provide a complete copy of 
the VA Form 9 dated October 3, 2007 and 
associate the document with the claims 
file. 

2.  Schedule the veteran for a hearing 
before the Board by videoconference from 
the RO in Anchorage, Alaska at the next 
appropriate opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



